DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11, 13-15 and 18-23 are pending in this application, Claims 1-11, 13 and 14 are acknowledged as withdrawn, Claims 15 and 18-23 were examined on their merits.

The objection to Claim 15 because of minor informalities has been withdrawn due to the Applicant’s amendments to the claims filed 02/08/2022.

The rejection of Claims 15 and 18-23 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement has been withdrawn.  The Examiner notes that Pg. 4, Paragraph [0037] provides a definition for a “population”, in part, as individual cells and/or vesicles of an MSC population. The specification teaches “Thus, naturally, the present invention pertains also to the individual cells and vesicles of e.g. an MSC population or a population of extracellular vesicles, respectively” Thus, discussion of an effective amount of MSCs taught in the specification would necessarily refer to the EVs from those MSCs.

Response to Arguments

Applicant’s arguments, see Remarks, filed 02/08/2022, with respect to the above objection and rejection have been fully considered and are persuasive.  The objection and rejection have been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20-23 are rejected under 35 U.S.C. § 103 as being unpatentable
over Stewart (US 2003/0118567 A1) in view of Penfornis et al. (2013) and Lange et al.
(2007), and Mitsialis et al. (US 2014/0065240 A1), Hafner et al. (US 6,436,970 B1), Lee
et al. (2008), of record, and Suresh et al. (2005), and as evidenced by Park et al.
(2007), Tan et al. (2013), Guo et al. (2013) and Dushianthan et al. (2011), all of record.
 
Stewart teaches a method of treating a disease in a mammalian patient comprising administering viable mammalian cells to the patient (Pg. 20, Claim 1); wherein the mammalian cells are bone marrow mesenchymal stem/stromal cells (MSCs) (Pg. 20, Claims 14-15);

wherein the cells are injected by central venous injection (Swan-Ganz catheter) into the right atrium of the heart (Pg. 4, Paragraph [0055]), and reading on Claim 15 in part, 21 and 22.

It would be inherent in the method of Stewart that the MSCs would be administered in an “effective” amount if the administered amount treats the ARDS in the subject.

It is an inherent property of MSCs of the prior art that they would have the same antigen profile recited in the claims, as evidenced by Mitsialis et al. which teaches that MSCs are positive for CD73, CD90 and CD105, and negative for CD34, CD14 and CD3 (Pg. 6, Paragraph [0064]).

Stewart did not teach a method comprising mixing an effective amount of immuno-modulatory mesenchymal stem cells (MSCs) with an effective amount of extracellular vesicles from MSCs to produce a population of MSCs and extracellular vesicles from MSCs and administering the population to a subject, wherein the extracellular vesicles (EVs) are positive for IGFBP-3, as required by Claim 15;
20;
wherein the MSCs are positive for IGFBP3, as required by Claim 21;
or wherein the extracellular vesicle population displays the following order of polypeptide abundance serotransferrin < annexin A2, as required by Claim 23.

Mitsialis et al. teaches a method of treating a subject having a lung disease/injury by administering an effective amount of isolated MSC exosomes (EVs) wherein the lung injury is ARDS (Pg. 16, Claims 9 and 18).

Penfornis et al. teaches serum deprived MSCs secrete IGFBP-3 in exosomes (EVs), therefore the MSCs themselves must be positive for IGFBP-3 as well as the exosomes (Pg. 2, Lines 4-6), reading on Claims 15 in part, and 21.

Lange et al. teaches that culturing human bone marrow MSCs in animal serum can cause immunogenicity and carries a risk of contamination and teaches culturing MSC in animal serum-free medium containing platelet lysate (Pg. 18, Abstract and Pg. 2, Column 1, Lines 7-18).



et al. teaches that the principle behind combination therapy is to combine drugs with different mechanisms of action to increase efficacy, while maintaining a favorable side effect/toxicity profile, analogous to the use of combination cytotoxic treatment in oncology (Pg. 1252, Column 1, Lines 33-38).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the individually taught method of Stewart of treating ARDS in a subject by administering a population of MSCs to the subject with the individually taught method of treating ARDS in a subject by administering an effective amount of isolated EVs from MSCs as taught by Mitsialis et al. to form a combination therapy for treating ARDS because this is no more than the combination of two separately known methods of treating ARDS into a single combined method for the same purpose.  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (A) Combining prior art elements according to known methods to yield predictable results

Those or ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this combination in order to have a single
treatment known to treat ARDS rather than two separate treatments. 
et al. the principle behind combination therapy is to combine drugs with different mechanisms of action to increase efficacy.  There would have been a reasonable expectation of success in making this combination because both Stewart and Mitsialis et al. are drawn to the same field of endeavor, that is, the therapeutic treatment of ARDS.  It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stewart and Mitsialis et al. of treating ARDS in by injecting a mixture of bone marrow derived MSCs and EVs from MSCs into the right atrium of the heart to use the serum deprived MSCs of Penfornis et al. because this is no more than the application of a known technique (serum deprivation of MSCs) to improve a similar product (bone marrow derived MSC) in the same way to obtain predictable results (treatment of ARDS in a subject).  The MPEP at 2141, Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way

Those of ordinary skill in the before the effective filing date of the claimed
invention would have been motivated to make this substitution because the
serum deprived MSC of Penfornis et al. would be less immunogenic and less likely to
carry contamination as taught by Lange et al. above.  
 et al. teaches a specific type of MSC which would reasonably be expected to function in the method of Stewart.

With regard to Claim 18, although Stewart in view of Mitsialis et al. and Penfornis et al. do not expressly state that the subject being treated for ARDS is eligible for and/or is receiving extra-corporeal membranous oxygenation (ECMO) treatment; and the subject to be treated has elevated levels of at least one of min-409-3F, Mi R- S86-5P, miR-324~3P, miR-222, miR-125A-5P, miRS39~-SP, and/or miR-155, it is inherent in the combined method of Stewart, Mitsialis et al. and Penfornis et al. that a subject with ARDS would he “eligible” to receive ECMO treatment as Hainer et al. teaches that the therapy tor ARDS consists of the earliest possible application of different forms of ventilation, raising the oxygen concentration of the respiratory air, up to ECMO (Column 1, Lines 48-56).  Therefore, a subject with ARDS would be eligible for treatment with a known ARDS treatment, such as ECMO.

With regard to Claim 19, wherein the subject being treated for ARDS has elevated levels of caspase-cleaved cytokeratin-18 (cck-18); it is inherent in the combined method of Stewart, Mitsialis et al. and Penfornis et al. that a subject with ARDS would have elevated levels of caspase cleaved CK-18 as Lee et al. teaches that bronchoalveolar lavage (BAL) fluid caspase-cleaved CK-18 levels of ARDS patients was higher than controls, reflecting increased epithelial apoptosis (Pg. 464, Abstract).


With regard to Claim 20, although Stewart in view of Mitsialis et al. and Penfornis et al. do not expressly state that the subject to be treated has elevated levels of at least one of:  miR-409-3P, MER-S86-5P, miR-324~3P, miR-222, miR-125A-SP, miRS3SS~SP, and/or miR-155, itis inherent that a subject with ARDS would have elevated levels of miR-155 as Guo et al. teaches that expression of MiR-155 is elevated in Acute Lung Injury (ALI) (Pg. 4837, Column 2, Lines 33-34) and Dushianthan et al. teaches that ALI is a milder form of ARDS (Pg. 612, Column 1, Lines 1-2).  Therefore, it appears to be a characteristic property that subjects with ARDS have elevated levels of miR-155.

With regard to Claim 23, it would be further inherent in the method of Stewart and Mitsialis et al. that the MSCs and secreted exosomes thereof would display the following order of polypeptide abundance serotransferrin < annexin A2 because this is a characteristic property of naturally occurring and/or cultured MSCs.  The Specification teaches that the claimed profile of MSC and/or EVs derived therefrom are "... may be detected/assessed either at the point of obtaining the material from a donor, at various time points during the expansion/culturing of the MSCs prior to clinical application, at various time points after the cells have been cultured in vitro, and/or at the point when it is time to administer the MSCs and/or extracellular vesicles to a patient to be treated.” 


Further, Tan et al. (2013), of record, teaches that MSCs are capable of
transferring uptake and secreting exosomes expressing transferrin (Pg. 1, Abstract)
while Park et al. (2007) teaches that MSCs contain Annexin A2 as part of their 
proteome (Pg. 2886, Table 2).  Therefore, there is evidentiary basis for a finding of
inherency that the exosomes secreted by the MSC of Mitsialis et al. would display the
following order of polypeptide abundance:  serotransferrin < annexin A2, as the
polypeptides were known to be present in MSCs and/or MSC secreted exosomes.

Response to Arguments

Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 






et al. that the principle behind combination therapy is to combine drugs with different mechanisms of action to increase efficacy, while maintaining a favorable side effect/toxicity profile, analogous to the use of combination cytotoxic treatment in oncology, is drawn to combining drugs with different mechanisms of action and the Examiner has not pointed to anything in the cited prior art that the MSCs and EVs have different mechanisms of action and opines that the reasonable assumption would be that they have the same action given their close relationship.  Applicant concludes that there is no evidence of a different enough mode of action to justify their combination (Remarks, Pg. 10, Lines 21-27 and Pg. 11, Lines 1-12).

This is not found to be persuasive for the following reasons, Suresh was only cited to indicate the logical rationale that would lead the ordinary artisan to combine two different therapeutics for the same purpose.  That MSCs and EVs may or may not have the same mechanism of action in treating ARDS is immaterial to a finding that the ordinary artisan would have found obvious and been motivated to combine two known treatments for ARDS.   





et al. to form a combination therapy for treating ARDS because this is no more than the combination of two separately known methods of treating ARDS into a single combined method for the same purpose.  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (A) Combining prior art elements according to known methods to yield predictable results

Those or ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this combination in order to have a single
treatment known to treat ARDS rather than two separate treatments.  As taught by Suresh et al. the principle behind combination therapy is to combine drugs with different mechanisms of action to increase efficacy.  There would have been a reasonable expectation of success in making this combination because both Stewart and Mitsialis et al. are drawn to the same field of endeavor, that is, the therapeutic treatment of ARDS.


 This is not found to be persuasive for the following reasons, the EPO evidence
submission has not been submitted in Declaration or Affidavit form and is not a
publication.  Therefore, it has not been further treated herein beyond its evidence of alleged synergism.  The MPEP at 716.02(g) states:
"The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989). Publications may, however, be evidence of the facts in issue and should be considered to the extent that they are probative.

The cited publication may (or may not) show a greater than additive effect than the effect of MSC and EVs along in inhibiting activated CD+4 T-cells, however Applicant has not demonstrated that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant practical advantage.  





Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991)

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        02/14/2022
/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653